DETAILED ACTION
Claims 1, 4, 6-8, and 22-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 18, delete “the” before “role” for consistency with language in line 16, and claim 4, line 1.
Claim 22 is objected to because of the following informalities:
In line 3, insert --computing-- after “host” to match subsequent instances.
In line 5, replace “provides” with --providing-- for improved grammar.
Claim 23 is objected to because of the following informalities:
In line 1, delete “the” before “role”.
Claim 24 is objected to because of the following informalities:
In line 2, delete “the” before “role”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-8, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 4 and 23, applicant claims that the first VM image fails to provide the computing environment due to a failure to provide a level of access to the set of resources due to use of the set of resources by the other VM images.  Applicant has not explained how the first VM image fails to provide access to the set of resources when the set of resources are part of the existing configuration currently applied to the first VM image (claim 1, lines 7-12).  That is, the examiner’s understanding of the claimed invention is that an existing configuration including a set of resources is applied to the first VM image to provide a computing environment, i.e., the set of resources is allocated to the first VM image for use in application execution.  Once the resources have been allocated, there would need to be some description of how the first VM image would fail to provide access to those resources, as such is generally contrary in nature to the allocation.  The specification only briefly discusses this failure in paragraph [0024].  However, this disclosure is generally unclear and unsupportive of the claim language.  As such, applicant has not adequately described the features of claims 4 and 23 in a manner that would allow one to conclude that applicant possessed such features at the time of filing.
Dependent claims 6-8 are rejected for being dependent on a claim lacking adequate written description.

Claims 4, 6-8, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Per MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
With respect to factors A-B, claims 4 and 23 sets forth failing to provide an environment provided by a VM image providing the same environment (e.g. claim 1, lines 7-12).  The prior art, in general, would lead one of ordinary skill in the art to understand that a VM is configured to utilize some number of resources, e.g. processor(s), memory, etc. (factor C).  These resources allow the VM to provide an application execution environment.  The only portion of the 
Claims 6-8 are rejected due to their dependence on an non-enabled claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-8, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, lines 10-11, “the applications executing in the first VM image”.  No previous applications are claimed as executing.  Only applications hosted by the first VM image are set forth in line 8.
In claim 4, both instances of “the set of resources”, which could refer to the set in claim 1, lines 9-10, or to the set in claim 1, 2nd to last paragraph.  It is recommended that applicant insert a unique descriptor (e.g. “first”, “given”) before “set” in claim 1, line 9, and again before each reference to the same set.
In claim 22, line 9, “the applications executing in the VM image” for similar reasons as above.
In claim 23, both instances of “the set of resources” for similar reasons as above.
Dependent claims 4, 6-8, and 23-24 are rejected for being dependent on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6-8, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Specifically, the independent claims set forth that a VM image provides a computing environment (e.g. claim 1, lines 7-8).  Then, in claims 4 and 23, the VM image is said to fail to provide the computing environment.  As such, claims 4 and 23 fail to include the providing because the VM is claimed as failing to provide.  Applicant may cancel the 
Claims 6-8 are rejected for being dependent on a claim that doesn’t include all limitations of its parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knauerhase et al., U.S. Patent Application Publication No. US 2005/0132362 A1 (as cited by applicant and herein referred to as Knauerhase).
Referring to claim 1, Knauerhase has taught a virtualization data processing system comprising:
a) a host computing platform comprising at least one computer with memory (Fig.2, component 298) and at least one processor (Fig.2, component(s) 299);
b) a hypervisor (see Fig.2, at least component 250) configured for execution in the host computing platform;  
c) a first virtual machine (VM) image (see Fig.2, any one or more of VMs 210, 220, and 230) managed by the hypervisor (at least 250) in a VM container (201 or 200) comprising a logical partition (LPAR) (see paragraph [0004].  Each VM includes a partition with resources in the host computing platform;
d) an existing configuration applied to the first VM image, the first VM image providing a computing environment for applications hosted by the first VM image in accordance with a selected role for the first VM image, wherein the existing configuration is specifying a set of resources in the host computing platform accessible by the applications executing in the first VM image (see the abstract, Fig.1, and paragraphs [0012]-[0013] and [0015].  At some point, a VM may have been configured to sort lists or calculate data based on an existing configuration that specifies some number of resource that result in a relatively slow speed); 
e) the set of resources including a requisite operating system (Fig.2, OS 280, and paragraph [0004], which states that each VM is configured to run its own operating system), an amount and type of physical memory (Fig.2, memory 298, which is inherently allocated among VMs), and fixed storage to be provided in the first VM image (see paragraph [0016] and note that one of the resources that may be reallocated is the hard drive; also, cache or any other type of storage within a processor (e.g., registers, latches) comprise fixed storage that would be part of a reallocation as processors are reallocated); and
f) re-tasking logic present in the memory of the at least one computer of the host computing platform, executing in the at least one processor of the at least one computer, and coupled to the hypervisor, the re-tasking logic comprising program code (see Fig.1, and paragraph [0013].  Software in memory is used for monitoring for re-tasking (an example of which appears in paragraph [0015])) enabled to:
	f1) identify a change in role for the computing environment provided by the first VM image from the selected role to a new role (see paragraph [0015]; again, looking at the ;
f2) respond to the identification of the change in the role for the computing environment by determining a different set of resources requisite to the new role (again, under the current role, fewer resources are used to carry out slow sorting/calculation.  When wanting to realize a faster sorting/calculation role, additional resources are to be allocated to the VM); and
f3) change the existing configuration applied to the first VM image to a configuration implementing access to the different set of resources requisite to the new role, allowing the first VM image of the host computing platform to provide the computing environment corresponding to the selected role and the new role over a course of a lifecycle of the applications hosted in the first VM image without deploying a separate computing platform to provide a required computing environment corresponding to the new role (see paragraph [0015], Fig.1, and the examiner’s description above.  The existing configuration of the VM is changed in order to provide the desired environment (with more resources) for the new faster role.  Thus, the sorting/calculation application(s) over their lifetime are processed under multiple roles, and this involves no deployment of a separate platform for the new role (instead the current platform is given more resources).
Claim 22 is rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knauerhase in view of the examiner’s taking of Official Notice.
Referring to claim 24, Knauerhase has taught the method of claim 22, wherein the change in the role identified for the computing environment provided by the VM image is a production environment or a quality assurance environment (see paragraphs [0012] and [0014]-[0015]).  Note that the role is changed to increase resources/speed for time-critical (quality assurance) and/or calculating/sorting (production) environments).  Knauerhase has not taught that the computing environment provided by the VM image for the selected role is a test environment.  However, recall that Knauerhase has taught that each VM can run a number of applications (e.g. FIG.2, 273).  These applications can be anything so as to maximize flexibility of execution in Knauerhase.  “Testing” is very broad and it may encompass many different types of applications.  For instance, maybe one of the applications 273 is an integrated development environment (IDE) so that code can be written and tested.  Or, the application could be an educational one that tests a user’s knowledge in a subject.  When this known applications are running, the VM would be implementing a testing environment.  As such, to increase flexibility in Knauerhase while assuring that more important applications are allocated more resources, it would have been obvious to one of ordinary skill in the art before the effective filing the computing environment provided by the VM image for the selected role is a test environment.

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 22, and 24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Childress et al., U.S. Patent Application No. 2009/0013029 A1 (herein referred to as Childress).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Referring to claim 1, Childress has taught a virtualization data processing system comprising:
a host computing platform comprising at least one computer (see paragraph [0113] where a host is a server computer that hosts at least one virtual machine) with memory and at least one processor (see paragraphs [0061] and [0129].  In addition, for a VM to run, there must be a processor and memory);
b) a hypervisor (see FIG.2, manager 282) configured for execution in the host computing platform (see paragraph [0126].  Everything may be implemented in executable software);  
c) a first virtual machine (VM) image managed by the hypervisor in a VM container (from FIG.2 and paragraph [0087], a VLS is a container that includes a VM) comprising a logical partition (LPAR) (this is inherent.  Each VM includes its own logical partition made up of physical resources allocated to that VM.  The resources may be dynamically re-allocated between the partitions (see paragraphs [0022], [0026], [0066], FIG.6, step 622, etc.) in the host computing platform;
d) an existing configuration applied to the first VM image, the first VM image providing a computing environment for applications hosted by the first VM image in accordance with a selected role for the first VM image, wherein the existing configuration is specifying a set of resources in the host computing platform accessible by the applications executing in the first VM image (see paragraphs [0069]-[0072] and FIG.6 and the description thereof.  Basically, a first VM may be configured in changeover/testing mode, which has decreased resources for its applications (see paragraph [0009] and paragraph [0069], last sentence)); 
e) the set of resources including a requisite operating system (see paragraphs [0009] and [0062]), an amount and type of physical memory (see paragraphs [0061] and [0129].  Again, note that such memory is required in a server to run a VM), and fixed storage to be provided in the first VM image (see paragraph [0061], where fixed storage (disk) is part of the computing platform); and
f) re-tasking logic present in the memory of the at least one computer of the host computing platform, executing in the at least one processor of the at least one computer, and coupled to the hypervisor, the re-tasking logic comprising program code (again, see paragraph [0126], where everything is implemented in software, which inherently exists in memory) enabled to:
	f1) identify a change in role for the computing environment provided by the first VM image from the selected role to a new role (after testing passes, the VM is identified to change to production role (paragraph [0071]));
f2) respond to the identification of the change in the role for the computing environment by determining a different set of resources requisite to the new role (again, see paragraph [0071], where a new, increased set of resources are allocated for the production role); and
f3) change the existing configuration applied to the first VM image to a configuration implementing access to the different set of resources requisite to the new role, allowing the first VM image of the host computing platform to provide the computing environment corresponding to the selected role and the new role over a course of a lifecycle of the applications hosted in the first VM image without deploying a separate computing platform to provide a required computing environment corresponding to the new role (again, see paragraph [0071] and the examiner’s description above.  The existing configuration of the VM is changed in order to provide the desired environment (with more resources) for the production role.  Thus, the production application(s), over their lifetime, would experience .
Claim 22 is rejected for similar reasons as claim 1.
Referring to claim 24, Childress has taught the method of claim 22, wherein the computing environment provided by the VM image for the selected role is a test environment and the change in the role identified for the computing environment provided by the VM image is a production environment or a quality assurance environment (see paragraphs [0069]-[0071].  The selected role relates to testing and the change in role relates to production).

Allowable Subject Matter
Claims 4, 6-8, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 6 of applicant’s response, applicant notes that given the claim amendments, the current and original titles are sufficient.
The examiner agrees that the current title is sufficient.  The original title is deemed insufficient given the current claims.


Examiner Note
The examiner notes the multiple grounds of rejections, the first generally involving a reintroduction of Knauerhase, which was used in previous Office Actions, and the second being based on the significant amendments made to the claims and the resulting updated search.  The examiner is not required to make the secondary rejection at this time, but has done so to expedite prosecution given the age of this application.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khandekar, ‘722, has taught a server that automatically configures and deploys a VM according to a user specification of hardware, operating system, and applications.  The invention also includes monitoring VM/host status and migrating as a result (see the abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183